Exhibit 10.6







GUARANTY AGREEMENT




THIS GUARANTY AGREEMENT (“Guaranty”) dated August 5, 2010, is executed and
delivered by RADIANT OIL & GAS, INC., a Nevada corporation (“Guarantor”), to
MACQUARIE BANK LIMITED, a bank incorporated under the laws of Australia
(“Lender”) pursuant to the Credit Agreement (defined below).  Capitalized terms
used but not defined in this Guaranty have the meanings given them in the Credit
Agreement (defined herein).




Background




A.

Guarantor owns 100% of the outstanding equity interests of Jurasin Oil & Gas,
Inc. (“Jurasin O&G”).




B.

Jurasin O&G owns 100% of the outstanding membership interests and is the sole
managing member of Rampant Lion Energy, LLC, a Louisiana limited liability
company (“Borrower”).  Borrower is party to that certain $25,000,000 Amended and
Restated Senior First Lien Secured Credit Agreement dated September 14, 2006 (as
may be amended, supplemented or modified from time to time, the “Credit
Agreement”) among Borrower and Lender.  The Obligations of Borrower under the
Credit Agreement are secured by the Security Documents and the liens, security
interests and collateral assignment arising under and evidenced by those
documents.




C.

Whether directly or indirectly, Guarantor will benefit from (i) the making of a
Loan to Borrower by Lender under the terms and conditions of the Credit
Agreement and the other Loan Documents, and (ii) the accommodations to be
extended to Borrower by Lender under a consent and limited waiver letter dated 5
August 2010 (the “Radiant Acquisition Consent Letter”).




D.

As such, and as a condition to Lender’s execution and delivery of the Radiant
Acquisition Consent Letter, the Lender requires that Guarantor guarantee, for
the benefit of Lender, part of the payment and performance of the Obligations of
Borrower as described.




Agreements




For and in consideration of the financial accommodations made and to be made to
Borrower by Lender under the Credit Agreement or otherwise and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, Guarantor and Lender agree as follows:




ARTICLE I
GUARANTY OF PAYMENT AND PERFORMANCE




Section 1.1

Guaranty of Payment.  Guarantor unconditionally guarantees to Lender the payment
of a certain amount of the Obligations when due (whether at the stated maturity,
by acceleration or otherwise) in accordance with the terms of the Loan
Documents, in an amount of up to Five Hundred Thousand and no/100 Dollars
($500,000.00) (the “Guaranteed Amount”) and only for the term herein specified.
 This Guaranty is irrevocable, unconditional and absolute, and if for any reason
any portion of the Obligations is not paid promptly when due, Guarantor will
immediately pay not more than the Guaranteed Amount to Lender and/or the other
Persons to whom such amount is owed, regardless of any defense, right of set-off
or counterclaim Borrower may have or assert, and regardless of whether Lender or
any other Person has taken any steps to enforce any rights against Borrower or
any other Person to collect such sum, and regardless of any other condition or
contingency up to and including the amount guaranteed, but not in excess of said
sum.  The Guaranteed Amount includes interest on the Obligations (as provided
for in the Loan Documents) and all reasonable expenses (including attorneys’
fees) incurred by Lender in enforcing the payment of the Obligations as provided
for in the Loan Documents and the performance of this Guaranty.




Section 1.2

Guaranty of Performance.  Guarantor unconditionally guarantees to Lender that it
will cause Borrower to perform and observe each agreement, covenant, warranty,
term and condition in the Loan Documents including any indemnity provisions to
be performed or observed by Borrower, and, upon Borrower’s failure to do so,
Guarantor will promptly perform and observe, or will cause to be promptly
performed and observed, each such agreement, covenant, warranty, term or
condition, other than any payments to Lender in excess of the amount guaranteed
hereunder.  Notwithstanding anything to the contrary herein, if for any reason
Guarantor’s performance of this Section 1.2 results in financial obligations of
Guarantor, such financial obligations will be limited to the Guaranteed Amount.




Section 1.3

Guaranty Not Affected by Actions Under Loan Documents.  The obligations,
covenants, agreements and duties of Guarantor under this Guaranty will in no way
be affected or impaired by the occurrence from time to time of any of the
following with respect to the Loan Documents, without the necessity of any
notice to, or further consent of, Guarantor, provided that no supplement,
amendment or modification of the Loan Documents may, without the express written
consent of Guarantor, increase the Guaranteed Amount, nor the term of this
Guaranty:





--------------------------------------------------------------------------------



(a)

the release or waiver, by operation of law or otherwise, of the performance or
observance by Borrower or any co-guarantor, surety, endorser or other obligor
(collectively, an “Obligor”) of any express or implied agreement, covenant, term
or condition in any of the Loan Documents to be performed or observed by such
party;




(b)

the extension of the time for the payment of all or any portion of the
Obligations or any other sums payable under the Loan Documents or the extension
of time for the performance of any other obligation under, arising out of, or in
connection with any of the Loan Documents;




(c)

the supplementation, modification or amendment (whether material or otherwise)
of any of the Loan Documents or any of the Obligations of Borrower or the
obligations of Guarantor or any other Obligor under, arising out of or in
connection with any of the Loan Documents;




(d)

any failure, omission, delay or lack of diligence on the part of Lender, or any
other Person to enforce, assert or exercise any right, privilege, power or
remedy conferred on Lender or any other Person in any of the Loan Documents, or
any action on the part of Lender or such other Person granting indulgence or
extension of any kind;




(e)

the release of any Collateral under any Mortgage, any other Security Document or
any of the other Loan Documents, or the release, modification, waiver or failure
to enforce any pledge, security device, insurance agreement, bond or other
guaranty, surety or indemnity agreement whatsoever;




(f)

the release, modification, waiver or failure to enforce any right, benefit,
privilege or interest under any contract or agreement, under which the rights of
Borrower or any other Obligor have been collaterally or absolutely assigned, or
in which a security interest has been granted, to Lender as direct or indirect
security for payment or performance of any Obligations;




(g)

the voluntary or involuntary liquidation, dissolution, sale of any collateral,
marshaling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, arrangement,
composition or readjustment of debt of, or other similar proceedings affecting,
Borrower, or any other Obligor or any of the assets of Borrower or of any other
Obligor or any allegation or contest of the validity of this Guaranty in any
such proceeding;




(h)

any invalidity of or defect or deficiency in any of the Loan Documents or
failure to acquire, perfect or maintain perfection of any lien on or security
interest in any collateral securing payment or performance of all or any portion
of (i) the Obligations, (ii) any other Person’s obligations under any of the
Loan Documents or (iii) the obligations of Guarantor under this Guaranty;




(i)

the settlement or compromise of any obligation guaranteed by or incurred in
connection with this Guaranty;




(j)

the failure to give notice to Guarantor of the occurrence of an event of default
under the Loan Documents;




(k)

any defense based upon any legal disability of Borrower or, to the extent
permitted by law, any release, discharge, reduction or limitation of or with
respect to any sums owing by Borrower or any other liability of Borrower to
Lender or its Affiliates;




(l)

to the extent permitted by law, the release or discharge by operation of law of
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty;




(m)

the default or failure of Guarantor fully to perform any of its obligations set
forth in this Guaranty; or




(n)

any change in the corporate structure, existence or ownership of Guarantor or
Borrower.




Section 1.4

Waiver of Certain Rights.  Guarantor hereby waives marshaling of assets and
liabilities, sale in inverse order of alienation, notice of acceptance of this
Guaranty and of any liability to which it applies or may apply, presentment,
demand for payment, protest, notice of nonpayment, notice of dishonor, notice of
acceleration, notice of intent to accelerate and all other notices and demands,
collection suit and the taking of any other action by Lender.





2




--------------------------------------------------------------------------------



Section 1.5

Obligations of Guarantor are Severable.  This is a guaranty of payment of the
Guaranteed Amount and not of collection of the Guaranteed Amount, and Guarantor
waives any right to require that any action be brought against Borrower or any
other Person.  If Lender seeks to enforce the obligations of Guarantor under
this Guaranty by action in any court, Guarantor waives any necessity,
substantive or procedural, that a judgment be previously rendered against
Borrower or any other Person or that Borrower or any other Person be joined in
that cause or that a separate action be brought against Borrower or any other
Person.  The obligations of Guarantor under this Guaranty are several from the
Obligations of Borrower or the obligations of any other Person, including any
other Obligor, and are primary obligations of Guarantor and on which it is the
principal obligor.  All waivers in this Section 1.4 are and will be without
prejudice to Lender to proceed, at its option, against Borrower or any other
Person, whether by separate action or by joinder.  Guarantor agrees that this
Guaranty cannot be discharged until the term hereof has expired, in accordance
with Article IV.




Section 1.6

No Right of Subrogation Until Guaranty Terminates.  Notwithstanding any payment
or payments made by Guarantor under this Guaranty or any set-off or application
of any funds of Guarantor by Lender, Guarantor will not be entitled to be
subrogated to any of the rights of Lender against Borrower or any collateral,
security rights or rights of offset held by Lender for the payment of the
Obligations until this Guaranty has terminated.




Section 1.7

All Credit Granted in Reliance On Guaranty.  All Advances, extensions of credit
and other financial accommodations made or to be made to Borrower by Lender
under the Credit Agreement or any of the other Loan Documents will be
conclusively presumed to have been made in acceptance of and in reliance on this
Guaranty.




Section 1.8

Information.

Guarantor assumes responsibility for being and remaining informed of the
financial condition of Borrower, and of all other circumstances bearing upon the
risk of nonpayment of amounts owing under the Loan Documents, and agrees that
neither Borrower nor Lender shall have any duty to advise Guarantor of
information known to it regarding such condition or any such circumstances.




ARTICLE II
REPRESENTATIONS AND WARRANTIES




Guarantor warrants and represents that:




Section 2.1

Organization; Good Standing.  Guarantor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
the power and authority to carry on its business as presently conducted and to
enter into and perform its obligations under this Guaranty and each instrument
given to secure this Guaranty.  The execution, delivery and performance by
Guarantor of this Guaranty and each instrument given to secure this Guaranty
have each been duly authorized by all necessary company action.




Section 2.2

Binding Obligations.  This Guaranty and each instrument given to secure this
Guaranty have each been duly and validly executed, issued and delivered by
Guarantor, and each constitutes the valid and legally binding obligations of
Guarantor, enforceable in accordance with its terms except as the enforceability
thereof may be limited or affected by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors rights
generally and by general equitable principles.




Section 2.3

No Violation.  The execution, delivery and performance of this Guaranty and of
each instrument given to secure this Guaranty do not and will not (1) violate
any applicable law; (2) conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument to which Guarantor is now a party or by which Guarantor or any of its
properties may be bound; (3) result in the creation of any lien, charge or
encumbrance upon any of Guarantor’s property or assets; (4) violate Guarantor’s
Charter Documents; or (5) except as required by any applicable law, require (a)
any consent of any other Person or (b) any consent, license, permit,
authorization or other approval of, any giving of notice to, any exemption by,
any registration, declaration or filing with, or any taking of any other action
in respect of, any court, arbitrator, administrative agency or other
Governmental Authority.




Section 2.4

Litigation.  There is no action, suit or proceeding pending or, to the best of
Guarantor’s knowledge, threatened against or affecting Guarantor, at law or in
equity, or before or by any Governmental Authority, which might result in any
material adverse change in Guarantor’s business or financial position or in
Guarantor’s interest in any of its properties.




Section 2.5

Accuracy of Information.  All information supplied and statements made to Lender
by or on behalf of Guarantor prior to, contemporaneously with or subsequent to
the execution of this Guaranty are and shall be true, correct, complete, valid
and genuine.





3




--------------------------------------------------------------------------------



Section 2.6

No Defaults.  To its knowledge, Guarantor is not in default with respect to any
applicable law or in the payment of any indebtedness for borrowed money or under
the terms or provisions of any agreement or instrument evidencing or securing
any such indebtedness.




Section 2.7

Benefits.  The execution and delivery of this Guaranty to Lender will benefit,
directly or indirectly, Guarantor.




Section 2.8

Accuracy of Representations of Guarantor.  No representation or warranty
contained in this Guaranty and no statement contained in any certificate,
schedule, list, financial statement or other instrument furnished by or on
behalf of Guarantor to Lender contains (or will contain) any untrue statement of
material fact, or omits (or will omit) to state a material fact necessary to
make the statements contained herein or therein not misleading.




Section 2.9

No Unusual Agreements.  Except for obligations of Jurasin Oil & Gas, Inc. for
which Guarantor indirectly is responsible, Guarantor is not a party to any
contract or agreement which materially and adversely affects its business,
property, assets or financial condition.




Section 2.10

Solvency.  Guarantor is solvent and will continue to be solvent after giving
effect to the transactions hereunder.




Section 2.11

Subordination of All Guarantor Claims.  As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligation of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by any
Guarantor.  The Guarantor Claims shall include without limitation all rights and
claims of Guarantor against Borrower arising as a result of subrogation or
otherwise as a result of Guarantor’s payment of all or a portion of the
Obligations.  Until the Obligations shall be paid and satisfied in full,
Guarantors shall not receive or collect, directly or indirectly, from Borrower
or any other party any amount upon the Guarantor Claims.




ARTICLE III
COVENANTS OF GUARANTY




Guarantor covenants and agrees that, until termination of this Guaranty, it will
and, if necessary, will enable Borrower to, fully comply with those covenants
and agreements set forth in the Credit Agreement.




ARTICLE IV
TERMINATION




This Guaranty shall terminate and be of no further force and effect upon the
earlier to occur of the following: (a) the full and final payment of the
Obligations, and the termination of all obligations, if any, of Lender to make
any Advance or extend any other accommodation (financial or otherwise) to or on
behalf of Borrower, or (b) the complete performance of all obligations of
Guarantor arising under or in connection with this Guaranty.  If any monies paid
to Lender by or on behalf of Borrower are recovered from Lender for any reason,
Guarantor shall pay all such sums to Lender on demand, together with interest
thereon from date of recovery until paid at the same rate provided in the Term
Note for interest on past due principal, up to an amount not to exceed the
Guaranteed Amount less any monies previously paid to Lender by Guarantor
pursuant to this Guaranty.




ARTICLE V
MISCELLANEOUS




Section 5.1

[RESERVED].




Section 5.2

Assignment.  All guarantees, warranties, representations, covenants and
agreements contained in this Guaranty shall bind the successors, assigns,
receivers, trustees and representatives of Guarantor and shall inure to the
benefit of Lender, its successors and assigns, and any holder of the Obligations
or any part thereof.  Guarantor shall not assign its obligations hereunder
without the prior written consent of Lender, in its sole and absolute
discretion.





4




--------------------------------------------------------------------------------



Section 5.3

Waiver of Certain Rights.  By its execution hereof, to the extent such laws and
rules could be deemed to be applicable to this Guaranty, Guarantor expressly
waives each and every right to which it may be entitled by virtue of the
suretyship law of the State of Texas, including, without limitation, any rights
it may have pursuant to Rule 31, Texas Rules of Civil Procedure, Section 17.001
of the Texas Civil Practice and Remedies Code, as amended, and Chapter 34 of the
Texas Business and Commerce Code, as amended.




Section 5.4

Amendment.  This Guaranty will be amended, waived (in whole or in part) or
otherwise modified only by an agreement in writing signed by all the parties to
this Guaranty.




Section 5.5

Notices.  Any notice, demand or document which either party is required or may
desire to give hereunder shall be in writing and, except to the extent provided
in the other provisions of this Guaranty, given by messenger, telecopy or other
electronic transmission, or United States registered or certified mail, postage
prepaid, return receipt requested, addressed to such party at its address and
facsimile number shown below, or at such other address as either party shall
have furnished to the other by notice given in accordance with this provision:




If to Guarantor:

Radiant Oil & Gas, Inc.

9700 Richmond Ave., Suite 124

Houston, TX  77029

Attention:

Brian Rodriguez

Telephone:

(832) 242-6000

Facsimile:

(713) 917-0493

E-Mail:

brian @marathon-advisors.com

 

with copies to:




Rampant Lion Energy, LLC

9700 Richmond Avenue, Suite 124

Houston, Texas 77042

Attention:  

John M. Jurasin

Telephone:  

(832) 242-6000

Facsimile:

(713) 917-0493

E-Mail:  

johnjurasin@jurasinoilgas.com




Amber Energy, LLC

9700 Richmond Avenue, Suite 124

Houston, Texas 77042

Attention:  

John M. Jurasin

Telephone:  

(832) 242-6000

Facsimile:

(713) 917-0493

E-Mail:  

johnjurasin@jurasinoilgas.com




If to Lender:




Macquarie Bank Limited

Executive Director – Metals and Energy Capital

Level 15, No. 1 Martin Place

Sydney

New South Wales 2000

Australia

Attention:

Executive Director

Telephone:

+61 2 8232 3333

Facsimile:

+61 2 8232 3590

E-Mail:

katie.choi@macquarie.com





5




--------------------------------------------------------------------------------

with a copy to:




Macquarie Bank Limited – Houston Representative Office

One Allen Center

500 Dallas, Suite 3250

Houston, TX  77002

Attention:

Michael Sextro

Telephone:

(713) 275-6207

Facsimile:

(713) 275-6222

E-Mail:

michael.sextro@macquarie.com




Any notice delivered or made by messenger, facsimile, or United States mail
shall be deemed to be given on the date of actual delivery as shown by messenger
receipt, the addressor’s facsimile machine confirmation or other verifiable
electronic receipt, or the registry or certification receipt. Lender need not
delay action on notice transmitted orally by an authorized officer of Guarantor
to Lender until receipt of written confirmation of such notice. In the event
that a discrepancy exists between the notice received by Lender orally and the
written confirmation, or in the absence of a written confirmation, the oral
notice, as understood by Lender will be deemed the controlling and proper
notice.




Section 5.6




(a)

CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OF CONFLICTS OF LAWS.




(b)

VENUE.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HARRIS COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, GUARANTOR, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, AND LENDER CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  GUARANTOR AND LENDER IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH EITHER PARTY MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. GUARANTOR AND LENDER WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.




Section 5.7

WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT WHICH IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE TERM NOTE, THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED
THEREBY, BEFORE OR AFTER MATURITY.




Section 5.8

No Usurious Interest.  It is the intention of the parties hereto to comply
strictly to usury laws applicable to Lender.  Interest on the Obligations is
expressly limited so that in no contingency or event whatsoever, whether by
acceleration of the maturity of the Term Note or otherwise, shall the interest
taken, reserved, contracted for, charged or received by Lender exceed the
maximum amount permissible under applicable law.  If, from any circumstances
whatsoever, fulfillment of any provisions of this Guaranty, the Term Note or the
other Security Documents or of any other document evidencing, securing or
pertaining to the indebtedness evidenced by the Term Note, at the time
performance of such provision shall be due, would be usurious under applicable
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity so that the aggregate consideration which constitutes
interest that is contracted for, taken, reserved, charged for, or received shall
not exceed the maximum amount allowed by applicable law and such amount that
would otherwise be excessive interest shall be applied to the reduction of the
principal amount owing under the Term Note or on account of any other
indebtedness of the Borrower or Guarantor to Lender, or if principal of the Term
Note and such other indebtedness has been paid in full, refunded to the Borrower
or Guarantor, as applicable.  In determining whether or not the interest paid or
agreed to be paid for the use, forbearance, or detention of sums hereunder
exceeds the highest lawful rate, the Borrower and Lender shall, to the maximum
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, (c) amortize, prorate, allocate and spread
the total amount of interest throughout the full term of such indebtedness so
that the actual rate of interest on account of such indebtedness does not exceed
the highest lawful rate, and/or (d) allocate interest between portions of such
indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable law.





6




--------------------------------------------------------------------------------



Section 5.9

For purposes of this Guaranty, the term “Loan Documents” shall not include the
Net Profits Overriding Royalty Interest Conveyance.




Section 5.10

FINAL AGREEMENT.  THIS GUARANTY AND THE SECURITY DOCUMENTS TO WHICH GUARANTOR IS
A PARTY REPRESENT THE FINAL AGREEMENT BETWEEN GUARANTOR AND LENDER AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




[Signatures Appear on the Following Page]











7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered as of the date first above written.

GUARANTOR:







RADIANT OIL & GAS, INC.,

a Nevada corporation,







By:

/s/ John M. Jurasin                                            

Name:

____________________________________

Title:

____________________________________











Signature Page to Limited Guaranty – Radiant




8




--------------------------------------------------------------------------------










LENDER:







MACQUARIE BANK LIMITED,

a bank incorporated under the laws of Australia







By:

/s/ Jonathan Rourke    

Name:

Jonathan Rourke

Title:

Executive Director







By:

/s/ Karen Goepfert      

Name:

Karen Goepfert

Title:

Associate Director














Signature Page to Limited Guaranty – Radiant




9


